DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/458,849, filed 02/23/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 07/15/2022, has been entered.  Claims 1-11 are now pending in this application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-128690, filed on 07/06/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the chip-shaped temperature measuring component being described as mounted "in" the conductor exposed part is not described in the application as originally filed.  The specification recites (pg. 8, line 10-13, "the chip NTC thermistor 12 soldered on the exposed part 23"), which is evidenced by the figures (Fig. 2A, 12, 22).  Despite the temperature sensor being soldered to the exposed part, potentially mixing materials, claiming the temperature sensor as being "in" the exposed part is not a suitable disclosure to convey the invention to one skilled in the relevant art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada (CN 107078244 A) (refer to enclosed translations for citations).
Regarding claim 1,
A mounting structure (Fig. 1, 100) of a temperature sensor (Fig. 4, 17) configured to detect temperature of a battery cell included in a battery pack having a plurality of battery cells (Fig. 1, 1) being connected by mounting on the battery cell (Fig. 2, 3, 14), the mounting structure comprises: a flexible thin plate-like electric wire including a conductor exposed part where a conductor is exposed (Fig. 2, 3; Fig. 9, 33; it is the examiner’s position that a circuit board includes thin plate-like electric wire with exposed conductors, and that [064] describes that the circuit board can be bent, thus flexible); a chip-shaped temperature measuring component mounted in the conductor exposed part (Fig. 4 and 3, 17; [032], “fixed”; the examiner interprets the term “mounted in” in light of the specification (pg. 8, line 10-13) to mean fixed to and integrally connected with the conductor exposed part); a resin case arranged on a periphery of the conductor exposed part (Fig. 4, 2B; [076]) and surrounding the temperature measuring component (Fig. 4, 2A; [030]); and a moisture-proof material coating the temperature measuring component arranged in the resin ([059]; "waterproof").  
Regarding claim 2,
Takada teaches the mounting structure of the temperature sensor according to claim 1 (see elements of claim 1 above), wherein a peripheral surface of the conductor-exposed part on the flexible thin plate-shaped electric-wire and a bottom surface of the resin case are fixed by a double-sided adhesive tape ([056-057]; "intervening resin mold portion 2 between the circuit substrate 3, or by using a double-faced adhesive tape is adhered on the plastic plate… mounting the electronic element”).
Regarding claim 3,
Takada teaches the mounting structure of the temperature sensor according to claim 1, wherein a peripheral part of the conductor-exposed part on the flexible thin plate-shaped electric-wire (see elements of claim 2 above) is sandwiched and fixed between bottom surface of the resin case (Fig. 3, 22; [075]) and a surface of a support member (Fig. 7, 6, 5; [076]; examiner notes that 5, and accordingly 6, are inserted under 3 as shown in Fig. 2) configured to be locked or released to the resin case (Fig. 6, 7; [070], “insertion hole”). It is the examiners position that the support member can be locked or released to the resin case by manually inserting/removing the structure of 5 and 6 (Fig 6, 5, 6; [070]).  
Regarding claim 4,
Takada teaches the mounting structure of the temperature sensor according to claim 1 (see elements of claim 1 above), wherein the resin case is biased toward the battery cell via a biasing unit (Fig. 1, 16; [057] [081]; where the resin case cavity 61 holds and ensures functionality of the safety unit, thus ensuring proper shutoff of the battery cell) and a temperature-measuring-component mounted part of the flexible thin plate-shaped electric-wire is in contact with the battery cell (see elements of claim 1). Temperature sensor (Fig. 4, 17) is in contact with wiring board (Fig. 4, 3) which is similarly attached to a protruding part (Fig. 2, 14) of the battery cell (Fig. 2, 1); therefore, the temperature sensor is indirectly contacting the battery cell. The term contact is interpreted as indirect contact, as evidenced by the instant application wherein temperature sensor 11 is not in direct contact with battery cell S as seen in Fig. 1.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (CN 107078244 A) as applied to claims 1-4 above, and further in view of Tsueno (JP H0974686 A) (refer to enclosed translations for citations).
Regarding claim 5,
Takada teaches the mounting structure of the temperature sensor according to claim 4 (see elements of claim 4 above).  Additionally, Takada teaches the biasing unit that shuts off at abnormal temperatures using a current fuse but Takada fails to teach the biasing unit including an elastic member retainer and an elastic member.  Takeda Tsuneo teaches a temperature sensor (Fig. 1, 30; [011]) controlling the movement of an elastic member retainer (Fig. 2, 20; [033]) configured to be locked or released (Fig. 3, 24; Fig. 4; 24) to a holder on the battery cell (Fig. 1, 13; [046]; the examiner interprets the term “holder” to mean anything on a battery cell that contains a receptive part for locking), and an elastic member (Fig. 2, 26; [036]) held by the elastic member retainer (Fig. 2, 20; [036]) and configured to bias the resin case against the battery cell  ([030], “The other end of the pulling spring 26 is fixed inside the main body of the apparatus and biases the vertical portion 20b of the arm 20 to the left side”), such that the current can be shut off as many times as necessary by actuating the elastic member.    
Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to modify the shutoff mechanism of the mounting structure taught by Takada with the elastic member and elastic member retainer taught by Tsueno.
Regarding claim 6,
Modified Takada teaches the mounting structure of the temperature sensor according to claim 1, wherein the resin case is biased toward the battery cell via an elastic member (see elements of claim 5) and a temperature-measuring-component mounted part of the flexible thin plate-shaped electric-wire is in contact with the battery cell (see elements of claim 4).
Regarding claim 7,
Modified Takada teaches the mounting structure of the temperature sensor according to claim 6 (see elements of claim 6 above), wherein Tsueno teaches the elastic member is an arm-shaped elastic part (Fig. 2, 26) integrally molded ([028], “coil spring”) and protruding from the resin case (Takada, Fig. 4, 2; see elements of claim 1).  It is the examiner’s position that the term “arm shaped” includes any shape that is long and narrow. 
Regarding claim 8,
Modified Takada teaches the mounting structure of the temperature sensor according to claim 1, the mounting structure further comprises a biasing unit that biases the resin case against the battery cell (see elements of claim 4), wherein Tsueno teaches the biasing unit includes:  an elastic member retainer having a locked part configured to be locked or released (see elements of claim 5) to a first lock part (Fig. 1, 13; [033])  formed on the holder on the battery cell (see elements of claim 5), and an elastic member held by the elastic member retainer and configured to bias the resin case against the battery cell (see elements of claim 5).
Regarding claim 9,
Modified Takada teaches the mounting structure of the temperature sensor according to claim 8, but fails to teach a lock protrusion.  Tsueno teaches wherein the resin case (see elements of claim 1) includes a lock protrusion configured to be locked or released (Fig. 2, 18; [028]) to a second lock part formed on the holder (Fig. 1, 12a; [046]; the examiner interprets the term “holder” to mean anything on a battery cell that contains a receptive part for locking).  It would be obvious to one of ordinary skill of the art before the effective filing date to combine the lock protrusion taught by Tsueno with the mounting structure of the temperature sensor taught by Takada in order to better secure the battery onto the mounting structure.
Regarding claim 10,
Modified Takada teaches the mounting structure of the temperature sensor according to claim 1 (see elements of claim 1 above), wherein the conductor exposed part comprises a portion of the flexible thin plate-like electric wire (see elements of claim 1 above) where a cavity is formed by an absence of an insulator of the flexible thin plate-like electric wire (Fig 11, cavity in 3 formed by wall 62 preventing the molten resin 3 from forming in that region [083]) and wherein portions of each of the chip-shaped temperature measuring component (Fig. 11, 17) and the moisture-proof material (Fig. 2, 1A; [059]; it is the examiners position that 059 describes 2, 3 and 1A as moisture-proof features) are arranged in the cavity (Fig. 11, 62, 17; [083]).
Regarding claim 11,
Modified Takada teaches the mounting structure of the temperature sensor according to claim 1 (see elements of claim 1 above), wherein the mounting structure further comprises: a resin material (Fig. 12(a), 2; [059], “resin mold”) laminated on the moisture-proof material (Fig. 12(a), 3; it is the examiners position that 059 describes 2, 3 and 1A as moisture-proof features) and arranged in the resin case (see elements of claim 1 above).  The examiner notes that lamination is the technique/process of manufacturing a material in multiple layers, so that the composite material achieves improved strength, stability, sound insulation, appearance, or other properties from the use of the differing materials, such as plastic.  Takada teaches in [060] that multiple layers of resin 2 and 3 are layered to increase strength.  Takada also teaches outer packaging of the battery to be laminated [054].  Thus, while Takada fails to specifically teach laminating the moisture-proof material, Takada teaches the structure involved in the lamination thereof such that it would be obvious to one of ordinary skill of the art before the effective filing date to laminate the resin material on the moisture-proof material.
Claim 11 is considered product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that Takada does not disclose the temperature measuring component in the exposed part.  However, this is not persuasive, as Takada the temperature sensor is mounted in the exposed part of the circuit substrate ([032], “fixed”).  It is the examiners position that the temperature senor is integrally connected with the conductive part of the circuit substrate. Furthermore, describing the temperature measuring component “in” the exposed part is considered new matter (see 112A rejection above).   
Applicant argues that rejection of claims 2-8 should be withdrawn due to being dependent on an allowable claim 1.  However, this is not persuasive, as the rejection on claim 1 has been sustained.  
Applicant argues that reason for combining the elastic member of Tsueno with Takada is not convincing.  However, this is not persuasive, as it is often the case that current fuses are broken to shut off the current.  Allowing the current to be shut off as many times as necessary would allow greater protection for the battery from multiple instances of exposure to high temperature. Applicant also argues that the case 11 of Tsueno would frustrate combination of the elastic member with the structure of Takada.  However, this is not persuasive as it is unclear how the case of Tsueno would frustrate the operation of Takada, as Takada teaches methodology for adapting the resin case mold with cavities for included features [083], such as an elastic member.  Furthermore, while the case of Tsueno further obviates combing the elastic member with the case of Takada, Tsueno’s case structure is not included in the combination rejection, meaning any specific geometry of Tsueno’s case is not relevant.
Applicant argues that the motivation for combining the locking feature of Tsueno with the structure of Takada is not clear, as the locking feature is not described as an improvement.  However, this is not persuasive, as the locking feature of Tsueno, 18 and 12a, included in case 11, ensures the functionality of the elastic shutoff mechanism, such that one would be motivated to include a similar locking feature in the resin case of Takada when adapting it with an elastic member.
Applicant argues that the biasing unit 16 does not have any impact on biasing the resin case towards the battery cell.  However, this is not persuasive as the resin case holds unit 16, protecting its operation of shutting off voltage during high temperature, and thus biasing it towards the cell [057]. 
Applicant argues that the new claims, 10 and 11, should be patentable at least by virtue of their dependencies on an allowable claim 1.  However, this is not persuasive, as the rejection on claim 1 has been sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728